                   Case 2:20-cv-01685 Document 1 Filed 11/16/20 Page 1 of 11




 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                         CASE NO. CV20-1685
11
                             Plaintiff,
12
              v.                                        VERIFIED COMPLAINT
13                                                      FOR FORFEITURE IN REM
      $13,000 IN U.S. CURRENCY, AND ANY
14    ACCRUED INTEREST,
15                         Defendant.
16
17
                                      I.      NATURE OF THE ACTION
18
             1.       This is a civil in rem action for the forfeiture of $13,000 in U.S. currency
19
     seized by the U.S. Postal Inspection Service from U.S. Postal Service Priority Mail Parcel
20
     #9505 5121 1722 0148 3448 13 on June 4, 2020 in Tukwila, Washington (hereafter, the
21
     “Defendant Currency”).
22
23                              II.        LEGAL BASIS FOR FORFEITURE
24           2.       The Defendant Currency is forfeitable pursuant to 21 U.S.C. § 881(a)(6) for
25 violations of 21 U.S.C. §§ 841(a)(1) (distribution of controlled substances) and 846
26 (attempt or conspiracy to distribute controlled substances). Specifically, counsel for the
27 United States has a reasonable belief the government will be able to prove, to a
28

      Verified Complaint for Forfeiture In Rem - 1                            UNITED STATES ATTORNEY
                                                                             700 STEWART STREET. SUITE 5220
      U.S. v. $13,000 in U.S. Currency                                         SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
                   Case 2:20-cv-01685 Document 1 Filed 11/16/20 Page 2 of 11




 1 preponderance at trial, that the Defendant Currency represents proceeds from the sale
 2 controlled substances and/or moneys furnished for the purchase of controlled substances.
 3
 4                                    III.     JURISDICTION AND VENUE
              3.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1345
 5
     (United States is plaintiff) and 1355(a) (action for forfeiture).
 6
              4.      Venue is proper in this Court pursuant to 28 U.S.C. § 1355(b)(1)(A) (acts
 7
     giving rise to the forfeiture occurred in this district).
 8
              5.      Pursuant to a seizure warrant issued in Western District of Washington
 9
     Cause No. MJ20-308 and executed on June 4, 2020, the U.S. Postal Inspection Service
10
     took custody of the Defendant Currency, and it remains in that agency’s custody.
11
              6.      As provided in Supplemental Rule G(3)(b)(i), the Clerk of Court is required
12
     to issue a warrant to arrest the Defendant Currency if it is in the government’s possession,
13
     custody, or control. As such, the Court will have in rem jurisdiction over the Defendant
14
     Currency when the accompanying Warrant of Arrest in Rem is issued, executed, and
15
     returned to the Court.
16
17
                              IV.      FACTUAL BASIS FOR FORFEITURE
18
              7.       On June 1, 2020, while conducting parcel interdiction operations at Postal
19
     facilities in the Western District of Washington, Postal Inspectors identified U.S. Priority
20
     Mail Parcel #9505 5121 1722 0148 3448 13 (hereafter, “the Parcel”) as suspicious for
21
     containing controlled substances and/or proceeds from the sale of controlled substances.
22
              8.      The Parcel was heavily taped. Those who distribute controlled substances
23
     through the U.S. mail often use excessive tape on their parcels, both in an effort to
24
     conceal any drug-related scent that might emanate from the parcel and to make the parcel
25
     less susceptible to tampering. A photograph of the exterior of the Parcel is included
26
     below.
27
28

      Verified Complaint for Forfeiture In Rem - 2                          UNITED STATES ATTORNEY
                                                                           700 STEWART STREET. SUITE 5220
      U.S. v. $13,000 in U.S. Currency                                       SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                   Case 2:20-cv-01685 Document 1 Filed 11/16/20 Page 3 of 11




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
             9.       The address label was handwritten and reflected the Parcel had been sent
11
     from one private individual to another. Those who distribute controlled substances
12
     through the U.S. mail often handwrite their mailing labels, rather than using pre-printed
13
     labels. Those who distribute controlled substances through the U.S. mail do not typically
14
     use labels that reflect a business entity or a corporate shipping account. A photograph of
15
     the mailing label is included below.
16
17
18
19
20
21
22
23
             10.      The address label reflected the Parcel had been sent to “P. Harshaw” at
24
     17636 Highway 20, Burlington, WA 98233. A check of U.S. Postal Service databases
25
     reflected that an individual named “Patrick Harshaw” is, in fact, associated with that
26
     address in Washington.
27
28

      Verified Complaint for Forfeiture In Rem - 3                          UNITED STATES ATTORNEY
                                                                           700 STEWART STREET. SUITE 5220
      U.S. v. $13,000 in U.S. Currency                                       SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                  Case 2:20-cv-01685 Document 1 Filed 11/16/20 Page 4 of 11




 1          11.      The address label reflected the Parcel had been sent by “D. Harshaw” at 66
 2 Summit St., Blue Ridge, GA 30513. A check of U.S. Postal Service databases reflected
 3 there is no individual by that name associated with that Georgia address. Instead, the
 4 databases reflected that the individuals associated with that address are Danny Mitchell
 5 and Kaitlyn Mitchell. Those who distribute controlled substances through the U.S. mail
 6 often use fictitious names on the address labels, in an effort to avoid identification by law
 7 enforcement.
 8          12.      The postage label reflected the Parcel had been mailed from a post office in
 9 zip code 30540, in the vicinity of Ellijay, Georgia. Ellijay is approximately 30 miles from
10 Blue Ridge, the city reflected in the return address on the mailing label. Those who
11 distribute controlled substance through the U.S. mail often mail their parcels from a post
12 office that is some distance from the return address, in an effort to avoid law enforcement
13 detection. A photograph of the postal label is included below.
14
15
16
17
18
19
20
21
22
23          13.      The Parcel carried $44.55 in postage. A check of U.S. Postal Service
24 databases reflected the postage had been paid in cash. Those who distribute controlled
25 substances through the mail often pay for postage with cash, because a credit card or
26 business account number would make it easier for law enforcement to identify the sender.
27
28

     Verified Complaint for Forfeiture In Rem - 4                          UNITED STATES ATTORNEY
                                                                          700 STEWART STREET. SUITE 5220
     U.S. v. $13,000 in U.S. Currency                                       SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
                  Case 2:20-cv-01685 Document 1 Filed 11/16/20 Page 5 of 11




 1          14.      Based on these suspicious features, Postal Inspectors requested the
 2 assistance of Tukwila Police Department Detective James Sturgill and his narcotics-
 3 detecting K-9 Apollo at the mail processing facility in Tukwila, Washington. Detective
 4 Sturgill directed Apollo to search a warehouse at that facility. Apollo did not alert to the
 5 scent of narcotics anywhere in the warehouse.
 6          15.      Thereafter, Postal Inspectors, working outside the view of Detective
 7 Sturgill and Apollo, placed the Parcel inside that cleared warehouse. Once the Parcel was
 8 placed, Detective Sturgill directed Apollo to begin searching the warehouse. When
 9 Apollo approached the Parcel, he alerted to the scent of narcotics emanating from it – i.e.,
10 he stopped, took several deep sniffs, and sat.
11          16.      Individuals who handle controlled substances often leave the scent of those
12 substances on shipping boxes and other packaging materials they handle. Packaging
13 materials are also often stored in close proximity to controlled substances that then
14 transfer their odor to those materials. Narcotics-detecting K-9s are trained to alert to the
15 scent of controlled substances.
16          17.      After this positive K-9 alert, Postal Inspectors applied for a warrant to
17 search the Parcel. That warrant issued on June 3, 2020 in Western District of Washington
18 Cause No. MJ20-308, and Postal Inspectors executed it on June 4, 2020.
19          18.      Inside the Parcel, Postal Inspectors found a second cardboard box that was
20 also heavily taped. Photographs of the interior box are included below.
21
22
23
24
25
26
27
28

     Verified Complaint for Forfeiture In Rem - 5                            UNITED STATES ATTORNEY
                                                                            700 STEWART STREET. SUITE 5220
     U.S. v. $13,000 in U.S. Currency                                         SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
                   Case 2:20-cv-01685 Document 1 Filed 11/16/20 Page 6 of 11




 1           19.      Inside the interior box, Postal Inspectors found wadded newspapers, a few
 2 magazines, including a back issue of “Cannabis” magazine, and five cheap paperback
 3 books that had been vacuum sealed inside plastic bags. Photographs are included below.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
     ///
24
25
26
     ///
27
28

      Verified Complaint for Forfeiture In Rem - 6                         UNITED STATES ATTORNEY
                                                                          700 STEWART STREET. SUITE 5220
      U.S. v. $13,000 in U.S. Currency                                      SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
                  Case 2:20-cv-01685 Document 1 Filed 11/16/20 Page 7 of 11




 1          20.      Postal Inspectors opened the vacuum-sealed paperbacks and found currency
 2 hidden between the pages of each one. Photographs are included below.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Verified Complaint for Forfeiture In Rem - 7                       UNITED STATES ATTORNEY
                                                                       700 STEWART STREET. SUITE 5220
     U.S. v. $13,000 in U.S. Currency                                    SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
                  Case 2:20-cv-01685 Document 1 Filed 11/16/20 Page 8 of 11




 1          21.      Individuals who distribute controlled substances, and send the proceeds of
 2 that distribution, through the U.S. mail often vacuum-seal the contents of their parcels in
 3 an effort to hide the scent of controlled substances and to defeat any narcotics-detecting
 4 dog that may be applied to the parcels.
 5          22.      There were no notes, receipts, or instructions included with the vacuum-
 6 sealed currency, or anywhere in the Parcel. Parcels containing personal gifts or reflecting
 7 legitimate business transactions typically include this type of material with any monetary
 8 instruments. Individuals who distribute controlled substances, and send the proceeds of
 9 that distribution, through the U.S. mail, however, rarely include in their parcels any
10 explanatory information as to the source or purpose of the proceeds.
11          23.      The currency totaled $13,000 and was comprised largely of $20 bills – i.e.,
12 in total there were 200 $20 bills and 90 $100 bills. Those who distribute controlled
13 substances typically use low-denomination bills to conduct their business. For that
14 reason, $20 bills are the most common bills found in seizures of narcotics-related
15 currency from the U.S. mail.
16          24.      The U.S. Postal Inspection Service seized the Defendant Currency for
17 administrative forfeiture pursuant to 19 U.S.C. §§ 1607 – 1609, by way of 21 U.S.C.
18 § 881(d) and 18 U.S.C. § 981(d), on the grounds it constitutes proceeds of the distribution
19 of controlled substances, or moneys furnished for the purchase of controlled substances,
20 in violation of 21 U.S.C. §§ 841 and 846.
21          25.      On June 29, 2020, the U.S. Postal Inspection Service sent notice of the
22 seizure to all identified potentially interested parties, as required by 18 U.S.C.
23 § 983(a)(1).
24          26.      On August 17, 2020, the U.S. Postal Inspection Service received an
25 administrative claim to the Defendant Currency from Patrick Harshaw, the identified
26 recipient for the Parcel. In his claim, Mr. Harshaw asserted the Defendant Currency
27 reflects the repayment of a loan he made to a friend. He also asserted he was “willing to
28 submit any needed documentation if requested.”

     Verified Complaint for Forfeiture In Rem - 8                          UNITED STATES ATTORNEY
                                                                          700 STEWART STREET. SUITE 5220
     U.S. v. $13,000 in U.S. Currency                                       SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
                   Case 2:20-cv-01685 Document 1 Filed 11/16/20 Page 9 of 11




 1           27.      On November 3, 2020, counsel for the United States spoke with Mr.
 2 Harshaw on the telephone and invited him to submit documentation in support of his
 3 administrative claim. The following day, counsel for the United States sent him a short
 4 list of information and documents that would be helpful in evaluating his claim – i.e.,
 5 information and documents related to the asserted loan. As of the date of this filing, Mr.
 6 Harshaw has not provided that information or communicated further with counsel for the
 7 United States.
 8           28.      Patrick Harshaw is a current or former employee at “The High End,” a
 9 state-licensed marijuana producer located in Burlington, Washington. The public address
10 for the The High End is 17636 Highway 20, Burlington, WA 98233 – the same address to
11 which the Parcel containing the Defendant Currency was sent, c/o Patrick Harshaw. Mr.
12 Harshaw has significant criminal history that includes multiple drug convictions,
13 including convictions for possession of marijuana and cocaine.
14           29.      Danny Mitchell, one of the individuals associated with the sending address
15 in Georgia, has significant criminal history that includes convictions for distribution of,
16 and possession with intent to distribute, controlled substances.
17           30.      Kaitlyn Mitchell, the other individual associated with the sending address
18 in Georgia, has a conviction for possession of marijuana.
19           31.      The sale and possession of recreational marijuana remains illegal in
20 Georgia, the state from which the Parcel containing the Defendant Currency was shipped.
21
22                                     V.       REQUEST FOR RELIEF
             As required by Supplemental Rule G(2)(f), the facts set forth in this Verified
23
     Complaint support a reasonable belief that the United States will be able to meet its
24
     burden of proof at trial. More specifically, these facts support a reasonable belief that the
25
     United States will be able to prove, at trial, that the Defendant Currency constitutes
26
     proceeds of the distribution of controlled substances and/or moneys furnished for the
27
28

      Verified Complaint for Forfeiture In Rem - 9                          UNITED STATES ATTORNEY
                                                                           700 STEWART STREET. SUITE 5220
      U.S. v. $13,000 in U.S. Currency                                       SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                      Case 2:20-cv-01685 Document 1 Filed 11/16/20 Page 10 of 11




 1   purchase of controlled substances, in violation of 21 U.S.C. $$ 841 and846, which

 2   renders it forfeitable pursuantto        2l U.S.C. $ 881(a)(6).
 a
 J              WIIEREFORE, the United States respectfully requests:
 4              1.         A warrant issue for the arrest of the Defendant Currency;
 5              2.         That due notice be given to all interested parties to appear and show cause
 6                         why the Defendant Currency should not be forfeited;
 7              3.         The Defendant Currency be forfeited to the United States for disposition
 8                         according to law; and,
 9              4.         For such other and further relief as this Court may deem just and proper.
10
                DATED this 16th day of November, 2020.
11

t2
                                                      Respectfully submitted,
t3
                                                      BRIAN T. MORAN
t4                                                    United States Attorney
15

t6
tl
                                                      ,[W,nr,6Jm*-=-
                                                      MICHELLE JENSEN
18                                                    Assistant United States Attorney
                                                      United States Attomey's Office
r9
                                                      700 Stewart Street, Suite 5220
20                                                    Seattle, Washington 98 10 1
                                                      (206) ss3-26r9
2t
                                                      Michelle. Jensen@usdoj . gov
22

L)

24

25

26

27

28

     Verified Complaint for Forfeiture In Rem - l0                                UNITED STATE,S ATTORNEY
                                                                                 700 SrEwARr SrREEr. SL.rrE 5220
      U.S. v.   $I   3,000 in U.S. Curuency                                        SEATILE, WASHNGTON 98 1 O I
                                                                                         (206) ss3-'79'70
                  Case 2:20-cv-01685 Document 1 Filed 11/16/20 Page 11 of 11




 1                                               VERIFICATION
 2
             I, Terry D. Stinson, am a Postal Inspector with the United States Postal Inspection
 3
     Service in Seattle, Washington. I furnished the investigative facts contained in the
 4
     foregoing Verified Complaint for Forfeiture In Rem. The investigative facts are based on
 5
     personal knowledge I obtained from my involvement in the underlying investigation, my
 6
     review of the relevant investigative material, other law enforcement officers involved in
 7
     the investigation, other reliable official Government sources, and my own training and
 8
     experience.
 9
             I hereby verify and declare, under penalty of perjury pursuant to 28 U.S.C. § 1746,
10
     that I have read the foregoing Verified Complaint for Forfeiture In Rem, that I know its
11
     contents, and that the facts it contains are true and correct to the best of my knowledge.
12
13           Executed this 16th day of November, 2020.
14
15
16
17                                                    TERRY D. STINSON
                                                      Postal Inspector
18
                                                      United States Postal Inspection Service
19
20
21
22
23
24
25
26
27
28

      Verified Complaint for Forfeiture In Rem - 11                             UNITED STATES ATTORNEY
                                                                               700 STEWART STREET. SUITE 5220
      U.S. v. $13,000 in U.S. Currency                                           SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
JS 44 (Rev. 10/20)                     Case 2:20-cv-01685 Document
                                                       CIVIL COVER 1-1 SHEET
                                                                        Filed 11/16/20 Page 1 of 2
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                         DEFENDANTS
                                                                                                          $13,000 IN U.S. CURRENCY, AND ANY ACCRUED
          UNITED STATES OF AMERICA
                                                                                                          INTEREST.
    (b)   County of Residence of First Listed Plaintiff                                                   County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                               (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                          NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                     THE TRACT OF LAND INVOLVED.

    (c)   Attorneys (Firm Name, Address, and Telephone Number)                                             Attorneys (If Known)
      Michelle Jensen, Assistant United States Attorney
      United States Attorney's Office, Asset Forfeiture Unit
      700 Stewart Street, Suite 5220, Seattle, WA 98101-1271
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)     III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                       (For Diversity Cases Only)                                    and One Box for Defendant)
✖ 1     U.S. Government                  3   Federal Question                                                                   PTF        DEF                                         PTF      DEF
          Plaintiff                            (U.S. Government Not a Party)                     Citizen of This State            1          1      Incorporated or Principal Place         4     4
                                                                                                                                                      of Business In This State

    2   U.S. Government                  4   Diversity                                           Citizen of Another State            2          2   Incorporated and Principal Place           5         5
          Defendant                            (Indicate Citizenship of Parties in Item III)                                                          of Business In Another State

                                                                                                 Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                   Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                    Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                TORTS                           FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
    110 Insurance                       PERSONAL INJURY                  PERSONAL INJURY         ✖ 625 Drug Related Seizure              422 Appeal 28 USC 158             375 False Claims Act
    120 Marine                          310 Airplane                    365 Personal Injury -           of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
    130 Miller Act                      315 Airplane Product                Product Liability       690 Other                                28 USC 157                        3729(a))
    140 Negotiable Instrument                Liability                  367 Health Care/                                                                                   400 State Reapportionment
    150 Recovery of Overpayment         320 Assault, Libel &                Pharmaceutical                                               PROPERTY RIGHTS                   410 Antitrust
        & Enforcement of Judgment            Slander                        Personal Injury                                               820 Copyrights                   430 Banks and Banking
    151 Medicare Act                    330 Federal Employers’              Product Liability                                             830 Patent                       450 Commerce
    152 Recovery of Defaulted                Liability                  368 Asbestos Personal                                             835 Patent - Abbreviated         460 Deportation
         Student Loans                  340 Marine                          Injury Product                                                    New Drug Application         470 Racketeer Influenced and
         (Excludes Veterans)            345 Marine Product                  Liability                                                     840 Trademark                        Corrupt Organizations
    153 Recovery of Overpayment              Liability                 PERSONAL PROPERTY                     LABOR                        880 Defend Trade Secrets         480 Consumer Credit
        of Veteran’s Benefits           350 Motor Vehicle               370 Other Fraud             710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
    160 Stockholders’ Suits             355 Motor Vehicle               371 Truth in Lending            Act                                                                485 Telephone Consumer
    190 Other Contract                      Product Liability           380 Other Personal          720 Labor/Management                 SOCIAL SECURITY                       Protection Act
    195 Contract Product Liability      360 Other Personal                  Property Damage             Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
    196 Franchise                           Injury                      385 Property Damage         740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                        362 Personal Injury -               Product Liability       751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                            Medical Malpractice                                         Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
        REAL PROPERTY                     CIVIL RIGHTS                 PRISONER PETITIONS           790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
    210 Land Condemnation               440 Other Civil Rights          Habeas Corpus:              791 Employee Retirement                                                893 Environmental Matters
    220 Foreclosure                     441 Voting                      463 Alien Detainee              Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
    230 Rent Lease & Ejectment          442 Employment                  510 Motions to Vacate                                            870 Taxes (U.S. Plaintiff             Act
    240 Torts to Land                   443 Housing/                        Sentence                                                          or Defendant)                896 Arbitration
    245 Tort Product Liability              Accommodations              530 General                                                      871 IRS—Third Party               899 Administrative Procedure
    290 All Other Real Property         445 Amer. w/Disabilities -      535 Death Penalty               IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                            Employment                  Other:                      462 Naturalization Application                                             Agency Decision
                                        446 Amer. w/Disabilities -      540 Mandamus & Other        465 Other Immigration                                                  950 Constitutionality of
                                            Other                       550 Civil Rights                Actions                                                                State Statutes
                                        448 Education                   555 Prison Condition
                                                                        560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original             2 Removed from                     3      Remanded from             4 Reinstated or             5 Transferred from       6 Multidistrict                    8 Multidistrict
      Proceeding             State Court                             Appellate Court             Reopened                    Another District           Litigation -                     Litigation -
                                                                                                                             (specify)                  Transfer                         Direct File
                                         Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                         21 U.S.C. § 881(a)(6) for violations of 21 U.S.C. §§ 841(a)(1) and 846.
VI. CAUSE OF ACTION                      Brief description of cause:
                                         Seeking the civil forfeiture of proceeds from the sale of controlled substances and/or moneys furnished for the purchase of controlled substances
VII. REQUESTED IN                             CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                               UNDER RULE 23, F.R.Cv.P.                                                                          JURY DEMAND:                    Yes        ✖   No
VIII. RELATED CASE(S)
                                             (See instructions):
      IF ANY                                                          JUDGE                                                              DOCKET NUMBER
DATE                                                                    SIGNATURE OF ATTORNEY OF RECORD
November 16, 2020                                                       /s/ Michelle Jensen
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                    APPLYING IFP                                   JUDGE                           MAG. JUDGE
JS 44 Reverse (Rev. 10/20)      Case 2:20-cv-01685 Document 1-1 Filed 11/16/20 Page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
         the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
                 Case 2:20-cv-01685 Document 1-2 Filed 11/16/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
10   UNITED STATES OF AMERICA,                                CASE NO. CV20-1685
11                           Plaintiff,
12                    v.                                      WARRANT OF ARREST IN REM
13   $13,000 IN U.S. CURRENCY, AND
14   ANY ACCRUED INTEREST,
15                         Defendant.
16
17
18 TO:      UNITED STATES MARSHALS SERVICE
            and/or its duly authorized agents and representatives
19
20          WHEREAS, a Verified Complaint for Forfeiture in Rem was filed in the above-
21 captioned action on November 16, 2020 alleging the defendant $13,000 in U.S. currency
22 and any accrued interest (hereafter, “the Defendant Currency”) is subject to forfeiture to
23 the United States pursuant to 21 U.S.C. § 881(a)(6) for violations of 21 U.S.C.
24 §§ 841(a)(1) (distribution of controlled substances) and 846 (attempt or conspiracy to
25 distribute controlled substances); and,
26          WHEREAS, as reflected in the Verified Complaint, the Defendant Currency is in
27 the government’s possession, custody, and control;
28

     WARRANT OF ARREST IN REM - 1                                             UNITED STATES ATTORNEY
                                                                             700 STEWART STREET. SUITE 5220
     U.S. v. $13,000 in U.S. Currency, and Any Accrued Interest
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
                  Case 2:20-cv-01685 Document 1-2 Filed 11/16/20 Page 2 of 2




 1           YOU ARE, THEREFORE, HEREBY COMMANDED, pursuant to Supplemental
 2 Rule G(3)(b)(i) of the Federal Rules of Civil Procedure, to arrest and seize the Defendant
 3 Currency; and,
 4           YOU ARE FURTHER COMMANDED that, after executing this arrest and
 5 seizure, you promptly file a record so reflecting in this Court.
 6
             DATED this ________ day of November, 2020.
 7
 8
                                                         WILLIAM M. McCOOL
 9                                                       UNITED STATES DISTRICT COURT
                                                         CLERK
10
11
                                                         By:
12
                                                                   DEPUTY CLERK
13
14
     Presented by:
15
      /s/ Michelle Jensen
16
     MICHELLE JENSEN
17   Assistant United States Attorney
     United States Attorney’s Office
18
     700 Stewart Street, Suite 5220
19   Seattle, WA 98101
     (206) 553-2619
20
     Michelle.Jensen@usdoj.gov
21
22
   NOTE: This warrant is issued pursuant to Supplemental Rule G(3)(b)(i) of the Federal Rules of
23 Civil Procedure (governing civil forfeiture actions in rem).
24
25
26
27
28

      WARRANT OF ARREST IN REM - 2                                             UNITED STATES ATTORNEY
                                                                              700 STEWART STREET. SUITE 5220
      U.S. v. $13,000 in U.S. Currency, and Any Accrued Interest
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
